department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date date cc tege eoeg et1 stackney plr-113571-00 re dear mr this responds to your request for a ruling dated date on whether whose business involves putting sitters in touch with individuals will be considered an employer of the sitters for purposes of the employment_tax provisions of the internal_revenue_code the code as part of this inquiry you have questioned whether the determination of employer status will be affected by the department of labor’s recent position that covered employer and that the sitters are covered individuals for purposes of the and temporary state’s unemployment_compensation law disability benefits law is a as we have already discussed we are not able to issue a ruling on this issue the service may decline to issue a letter_ruling or determination_letter when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case see revproc_2000_1 2000_1_irb_4 at however we are able to provide the following general information which we hope will be helpful to you for purposes of the employment_tax provisions of the code and the employment_tax regulations regs a person engaged in the trade_or_business of putting sitters in touch with individuals who wish to employ them will not be treated as the employer of such sitters and such sitters will not be treated as employees of such person if such person does not pay or receive the salary or wages of the sitters and is compensated by the sitters or the persons who employ them on a fee basis code sec_3506 regs sec_31_3506-1 a sitter means an individual who furnishes personal attendance companionship or household care services to children or to individuals who are elderly or disabled code sec_3506 regs sec_31_3506-1 plr-113571-00 the exception provided by code sec_3506 operates to remove sitters and companion sitting placement services from the employee-employer relationship only if that relationship would otherwise exist regs sec_31_3506-1 under such circumstances the sitter will be deemed to be self-employed for purposes of seca_tax regs sec_31_3506-1 however if a sitter is considered to be an employee of the individual for whom the sitting is performed rather than the employee of the companion sitting placement service code sec_3506 has no effect upon that employee-employer relationship regs sec_31_3506-1 state agencies determine employment status for purposes of applying state laws to businesses and workers although many of the factors considered may be similar the status of workers under federal_law is not ruled by state law interpreted by state agencies with which the service is not in privity thus a state’s determination of employment status for state law purposes is not determinative of treatment for federal employment_tax purposes including treatment under code sec_3506 the service will provide rulings regarding employment status employer employee relationship to an employer or worker submitting a form ss-8 this includes rulings regarding the application of code sec_3506 requests from taxpayers other than federal agencies and instrumentalities should be submitted to the appropriate service office listed on the form ss-8 and not the national_office see revproc_2000_1 2000_1_irb_4 at dollar_figure and this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law we hope the information provided is of assistance to you if you have any further questions please contact stephen tackney badge at sincerely ___________________________ lynne camillo acting chief employment_tax branch office of the assistant chief_counsel tax exempt and government entities
